
	
		II
		109th CONGRESS
		2d Session
		S. 3635
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2006
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To direct the Secretary of the Interior to take into
		  trust 2 parcels of Federal land for the benefit of certain Indian Pueblos in
		  the State of New Mexico.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Albuquerque Indian School
			 Act.
		2.DefinitionsIn this Act:
			(1)19
			 PueblosThe term 19 Pueblos means the New Mexico
			 Indian Pueblos of—
				(A)Acoma;
				(B)Cochiti;
				(C)Isleta;
				(D)Jemez;
				(E)Laguna;
				(F)Nambe;
				(G)Ohkay Owingeh
			 (San Juan);
				(H)Picuris;
				(I)Pojoaque;
				(J)San
			 Felipe;
				(K)San
			 Ildefonso;
				(L)Sandia;
				(M)Santa Ana;
				(N)Santa
			 Clara;
				(O)Santo
			 Domingo;
				(P)Taos;
				(Q)Tesuque;
				(R)Zia; and
				(S)Zuni.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior (or a
			 designee).
			3.Land taken into
			 trust for benefit of 19 Pueblos
			(a)Action by
			 Secretary
				(1)In
			 generalThe Secretary shall
			 take into trust all right, title, and interest of the United States in and to
			 the land described in subsection (b) (including any improvements and
			 appurtenances to the land) for the benefit of the 19 Pueblos.
				(2)AdministrationThe Secretary shall—
					(A)take such action as the Secretary
			 determines to be necessary to document the transfer under paragraph (1);
			 and
					(B)appropriately assign each applicable
			 private and municipal utility and service right or agreement.
					(b)Description of
			 landThe land referred to in subsection (a)(1) is the 2 tracts of
			 Federal land, the combined acreage of which is approximately 18.3046 acres,
			 that were historically part of the Albuquerque Indian School, more particularly
			 described as follows:
				(1)Tract
			 BThe approximately 5.9211 acres located in sec. 7 and sec. 8 of
			 T. 10 N., R. 3 E., of the New Mexico Principal Meridian in the city of
			 Albuquerque, New Mexico, as identified on the map entitled Site Map of
			 the Albuquerque Indian School Property (including attachments).
				(2)Tract
			 DThe approximately 12.3835 acres located in sec. 7 and sec. 8 of
			 T. 10 N., R. 3 E., of the New Mexico Principal Meridian in the city of
			 Albuquerque, New Mexico, as identified on the map entitled Site Map of
			 the Albuquerque Indian School Property (including attachments).
				(c)Use of
			 landThe land taken into trust under subsection (a) shall be used
			 for the educational, health, cultural, business, and economic development of
			 the 19 Pueblos.
			(d)Limitations and
			 conditionsThe land taken into trust under subsection (a) shall
			 remain subject to any private or municipal encumbrance, right-of-way,
			 restriction, easement of record, or utility service agreement in effect on the
			 date of enactment of this Act.
			4.Effect of other
			 laws
			(a)In
			 generalExcept as otherwise provided in this section, land taken
			 into trust under section 3(a) shall be subject to Federal laws relating to
			 Indian land.
			(b)GamingNo
			 gaming activity (within the meaning of the Indian Gaming Regulatory Act (25
			 U.S.C. 2701 et seq.)) shall be carried out on land taken into trust under
			 section 3(a).
			
